         Case 1:20-cv-02054-VM Document 13 Filed 09/02/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------X                           September 2, 2020
ABDOU BADIANE,                         :
                                       :    20 Civ. 2054 (VM)
                      Plaintiff,       :
                                       :
     -against-                         :             ORDER
                                       :    NO ANSWER TO COMPLAINT
JPMORGAN CHASE BANK, N.A.,             :    REQUEST FOR STATUS REPORT
                                       :
                      Defendant.       :
--------------------------------------X
VICTOR MARRERO, United States District Judge.

     Upon review of the Docket Sheet of this case the Court noted that

the action was filed on March 6, 2020 (see Dkt. No. 1), that service

of process was made on defendant herein on May 14, 2020 (see Dkt. No.

12), and that the answer to the complaint was due by June 4, 2020.

The public file contains no record that such answer has been made by

any defendant, and no other communication with the Court has been

received.   Accordingly, it is hereby

     ORDERED that plaintiff herein is directed to inform the Court

within thirty (30) days of the date of this Order concerning the

status of this litigation and plaintiff’s contemplation with regard to

any further proceedings with regard to this action.         In the event no

timely response to this Order is submitted the Court may dismiss the

action without further notice for lack of prosecution.


SO ORDERED.

Dated:      New York, New York
            2 September 2020

                                          _________________________
                                               VICTOR MARRERO
                                                   U.S.D.J.
